Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 1-6 and 13-16 are directed to an allowable product (“the polyamide resin composition”).  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 (“a cylinder head cover”), 8 (“an oil pan”), 9 (“an engine mount or a torque rod”), 10 (“a head rest component”), 11 (“a resonator”), and 12 (“a timing chain component or a timing belt component”), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the withdrawn claims 7-12 contain the same limitations as those in allowable product claims, it is clear that applicant has fulfilled the conditions for rejoinder of claims 7-12 to claims 1-6 and 13-16.  Claims 7-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/18/2021 is hereby withdrawn.
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

There are no claims to be renumbered.  Claims 1-16 remain as “Claims 1-16”. 

Reasons for Allowance
6.	Claim 1 was amended to include a limitation “a liquidity improver in an amount of from 0.1 to 10 mass% relative to 100 mass% of the polyamide resin” which is supported at page 8, paragraphs [0031] and [0033] of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment dated 11/16/2021.
7.	The claim objection set forth in paragraph 5 of the prior Office action mailed 09/02/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 2 to correct its informality.
	See Claim Amendment filed 11/16/2021. 
8.	The present claims are allowable over the prior art references of record, namely English  Translation of JP 06-3130451, Nakagawa et al. (US 2013/0209784), and Shimizu et al (WO 2016/104261; utilized US 2017/0321032 as its English equivalent).
9.	Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 6-9 of their Remarks filed 11/16/2021, together with new claim amendment filed 11/16/2021, the 103 rejections set forth in Paragraphs 5 and 6 of the prior Office action mailed 09/02/2021 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed specific polyamide resin composition, cylinder head cover comprising the same, oil pan comprising the same, engine mount or a torque rod comprising the same, heat rest component 
	Accordingly, claims 1-16 are deemed allowable over the prior art references of record.	

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/19/2019.